Exhibit 10.4

 

[g94451kgi001.gif]

 

 

April 29, 2011

Mr. David Martin

 

 

Dear David:

 

We are pleased to extend this offer of the position of Interim Chief Financial
Officer for The ServiceMaster Company.  In this interim role you will report to
Hank Mullany, the President and Chief Executive Officer of ServiceMaster.  Your
effective start date is to be determined.  When a new Chief Financial Officer is
hired you will return to your current role, responsibilities and compensation if
you are not selected as the final candidate.

 

Compensation:  During the period of service as the Interim CFO, in addition to
your regular salary, you will be paid an additional $10,000.00 per month. 
Regardless of the length of service, you will be paid a minimum of $70,000.00
for performing this role.  At the end of your service as Interim CFO this
additional salary will cease.

 

Your bonus target under the 2011 Annual Bonus Plan (“ABP”) will be adjusted up
to 65% of your salary during your service as Interim CFO.  Regardless of the
length of your service, you will receive a minimum incremental award of
$50,000.  All payments will be made subject to and in accordance with ABP
rules.  At the end of your service as Interim CFO your bonus target will revert
to your current 50%.

 

You will be awarded a Stock Option Award of 20,000 options under the Management
Stock Incentive Plan (“MSIP”).  These options will vest ratably over four
(4) years and are subject to MSIP plan rules.

 

All compensation, including bonus and incentive payments will be subject to
applicable payroll deductions.

 

Additional Conditions:  Participation in these compensation plans is contingent
on your re-execution of a ServiceMaster
Non-Compete/Non-Solicitation/Confidentiality agreement and your agreement to
utilize ServiceMaster’s alternative dispute resolution program We Listen to
resolve any and all work-related disputes/concerns and to arbitrate such
disputes if they are not resolved.  Full details regarding the We Listen program
are available from your HR representative.

 

Please note that this letter shall not constitute an employment contract, and
nothing herein changes the terms of the employment agreement or your status as
an at-will employee.

 

We look forward to you fulfilling one of ServiceMaster’s key executive roles
during this important period.  We believe that you will make a valuable
contribution to our team and the organization.

 

If you accept this offer, please sign the acceptance below and return it to me
within five days of the offer date.  If you have any questions, please feel free
to call me.

 

--------------------------------------------------------------------------------


 

Sincerely,

 

 

 

 

 

/s/ Jed Norden

 

 

 

Jed Norden

 

Senior Vice President, Human Resources

 

The ServiceMaster Company

 

Direct Dial: 901-597-XXXX

 

 

 

I accept this offer of employment under the terms and conditions set forth
above.

 

 

Signature:

/s/ David Martin

 

Date:

4/28/2011

 

--------------------------------------------------------------------------------